Citation Nr: 0939894	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to July 1994, to 
include service as a tank management officer.  His military 
education included completing ordnance school.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The record reflects that the Veteran was scheduled for a 
video-conference hearing before a Veterans Law Judge in 
February 2009, but that he failed to report for the hearing.

The Board observes that the Veteran also perfected an appeal 
on the issue of an initial rating in excess of 10 percent for 
irritable bowel syndrome.  In a November 2005 Decision 
Officer Decision, the RO assigned a 30 percent evaluation for 
the disorder.  In a December 2005 statement, the Veteran 
reported that he was satisfied with the increased rating and 
that no longer wished to appeal that claim.  In view of the 
foregoing, this issue has been resolved and is not before the 
Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran has tinnitus that is etiologically related to in-
service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in-service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service. 38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection for tinnitus is 
warranted on the basis of in-service noise exposure from his 
duties as an ordinance officer and as a Gulf War participant.  
In particular, he states that he was exposed to extremely 
loud noises such as the firing of ammunition and everyday 
duties involved with the motor pool.  He reported that the 
ringing in his ears started when he was in service.  In an 
April 2006 statement, a former soldier reported that during 
service he remembered the Veteran telling him that he 
experienced ringing in his ears.  

In a March 2006 letter, A. V. Chuma, M.D., reported that he 
had seen the Veteran in March 2006 for a tinnitus evaluation 
and that the Veteran had described chronic ringing in his 
ears since active duty service in the Persian Gulf.  
Following his examination of the appellant Dr. Chuma stated 
that the Veteran had symptoms which were directly due to 
exposure to loud noises in-service.  The Veteran is competent 
to describe his experience of ringing in the ears.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

On the other hand, an August 2006 VA examiner concluded that 
the Veteran's tinnitus is not caused by or a result of his 
time in the service because the service treatment records are 
silent with regard to complaints of tinnitus.  

As noted above the Veteran has reported the onset of tinnitus 
during active duty service.  In light of the Veteran's 
military duties his statements are credible.  Given such 
facts, the Board finds that the evidence is in at least 
equipoise as to whether the Veteran's tinnitus is 
etiologically related to his active service.  Upon resolution 
of reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted for tinnitus.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


